[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 05-16358                ELEVENTH CIRCUIT
                                                            AUG 7, 2006
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      _______________________
                                                              CLERK

                    D. C. Docket No. 05-00094-CV-6

PAUL MARVIN HOOD,
                                                         Plaintiff-Appellant,

                                 versus
WARDEN BILLY TOMPKINS,
COMMISSIONER JAMES E. DONALD,
Georgia Department of Corrections,


                                                      Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                            (August 7, 2006)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Paul M. Hood, a pro se Georgia prisoner, appeals the district court’s order

dismissing his 42 U.S.C. § 1983 civil rights case without prejudice because Hood

provided false information on the complaint form concerning his prior filing

history. Hood checked “no” in response to a question on the complaint form

asking “[W]hile incarcerated or detained at any facility, have you brought any

lawsuits in federal court which deal with facts other than those involved in this

action?” After a Magistrate Judge entered a report identifying previous federal

cases initiated by Hood that were not disclosed, Hood conceded that his filing

history disclosures were incomplete but the district court still dismissed his case as

a sanction for abuse of the judicial process. Hood appeals, contending that (1) his

right to due process was violated because he was not afforded an evidentiary

hearing to determine whether he lied on the complaint form; (2) the question was

ambiguous and he had no reason to lie on the form, as his prior suits had not been

dismissed for frivolity and (3) the court’s reliance on the Prison Litigation Reform

Act was misplaced.

      A district court may impose sanctions if a party knowingly files a pleading

contained false contentions. Fed. R. Civ. P. 11(c). We review sanctions imposed

pursuant to Rule 11 for an abuse of discretion. Attwood v. Singletary, 105 F.3d

610, 612 (11th Cir. 1997) (per curiam).

                                          2
      After a review of the record on appeal and consideration of Hood’s brief, we

find no abuse of discretion. Although sanctions imposed under Rule 11 ordinarily

require notice and an opportunity to respond prior to the imposition of sanctions,

Hood was afforded the opportunity to file objections to the Magistrate Judge’s

report, which he did. The objections were considered, but the district court was

correct to conclude that to allow Hood to then acknowledge what he should have

disclosed earlier would serve to overlook his abuse of the judicial process.

Secondly, we cannot conclude that the question on the complaint form asking

about prior lawsuits in federal court is ambiguous. Nor do we find that the district

court’s reference to the Prison Litigation Reform Act is improper.

      The district court did not abuse its discretion in dismissing this case without

prejudice.

      AFFIRMED.




                                         3